Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/23/2022, with respect to the previous objections to claims 5-6, 8-9 & 13 (with the exception of one of the objections to claim 8) have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to claims 5-6, 8-9 & 13 (with the exception of one of the objections to claim 8) have been withdrawn. 

Applicant's arguments filed 8/23/2022 regarding the previous objection to claim 8 (refer to FP #9 in the non-final action dated 6/16/2022) have been fully considered but they are not persuasive.
Applicant argues amendment to claim 8 obviates the issue.
Examiner respectfully disagrees.  Examiner considers “the damping force of the damper” in line 6 should be “a damper force of the damper in the decoupled state”.  

Applicant’s arguments, see Remarks, filed 8/23/2022, with respect to the previous 112(b) rejections of claims 1, 4, & 13 (with the exception of one of the 112(b) rejections of claim 1) have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous 112(b) rejections of claim 1, 4, & 13 (with the exception of one of the 112(b) rejections of claim 1) have been withdrawn. 

Applicant's arguments filed 8/23/2022 regarding the previous 112(b) rejection of claim 1 (refer to FP #27 in the non-final action dated 6/16/2022) have been fully considered but they are not persuasive.
Applicant argues that the tub motion is being dampened and the plunger would have movement.  Applicant refers to [0059] of the specification.
Examiner respectfully disagrees.  Examiner agrees with Applicant’s assertion that the “plunger” has its ear/end coupled to the tub (see Applicant’s Figures 1-7, & 9, plunger 110, pin hole 111a, base 112.  [0059]).  Examiner however, notes that Applicant’s disclosure and claim language continuously describe the rod 120 as what is doing the actual moving (see Applicant’s Figures 1-7, & 9, rod 120.  [0062], [0067], [0090], [0093].  see  abstract.  Refer to last line of claim 1).
Examiner considers this to be conflicting/contradictory.  If the plunger 110 is directly coupled to the vibrating wash tub, the expectation would be the plunger 110 would be doing the moving along with the wash tub.  The specification however, appears to assign the rod 120 as performing the movement and would be doing the “plunging”/piston-like action within a stationary cylinder (e.g. plunger 110 would be this stationary cylinder).      

Claim Objections
Claim 2 objected to because of the following informalities:  claim 2 appears to assign additional terms (e.g. coupling member, driving member), when a coupler and actuator are already introduced in claim 1.  These additional terms appear to be redundant in view of the amendment to claim 1.  Examiner notes that coupling member and driving member are used in the other dependent claims.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  on line 5, “the damping force of the damper” should clarify this is in reference to the decoupled state and “the” should also be “a”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces “a plunger” on line 8.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 2-7, & 9, plunger 110, rod 120, housing 130.  see abstract.  [0059], [0062], [0067], [0090], [0093]).  Applicant’s plunger 110 appears to be a stationary cylinder/element, whereas the rod 120/housing 130 are the moving elements.  A plunger is defined as “a pistonlike reciprocating part moving with the cylinder of a pump or hydraulic device” (www.dictionary.com, “plunger”, definition #1).  Clarification required as to what is meant by the term “plunger” when dealing with what appears to be a stationary cylinder.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718